235 S.E.2d 782 (1977)
292 N.C. 729
AMERICAN GUARANTEE & LIABILITY INSURANCE COMPANY et al.
v.
John Randolph INGRAM, Commissioner of Insurance of the State of North Carolina.
Supreme Court of North Carolina.
June 13, 1977.
Rufus L. Edmisten, Atty. Gen., David S. Crump, Isham B. Hudson, Asst. Atty. Gen., for the Insurance Commissioner.
Hugh Cannon, J. Melville Broughton, Jr., William W. Taylor, Jr., James D. Blount, Jr., Grady S. Patterson, Jr., R. Michael Strickland, for plaintiff.
Petition by defendant for discretionary review under GS 7A-31, 32 N.C.App. 552, 233 S.E.2d 398. Denied.